Citation Nr: 1431658	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-12 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Whether new and material evidence has been received to reopen a claim for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John F. Dowd, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel
INTRODUCTION

The Veteran had active duty service from April 1981 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge via videoconference in November 2013.  A transcript of that hearing has been associated with the claims file.  

The Board notes that the Veteran testified at the November 2013 hearing that he had legally changed his name and would be submitting a form notifying VA of the change.  However, to date, documentation of a legal name change has not been received.  

In its October 2008 decision, the RO indicated that the scope of the Veteran's claim was posttraumatic depression.  However, a review of the claims file reveals various diagnoses of psychiatric disorders.  Therefore, the Board has recharacterized the issue of entitlement to service connection for posttraumatic depression to entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (noting that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  There are no documents in the Veterans Benefits Management System (VBMS).

The merits of the claim for service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for posttraumatic depression was previously considered and denied by the RO in a July 2006 rating decision.  The Veteran was informed of that decision and of his appellate rights, but did not appeal.  There was also no evidence received within one year of that determination. 

2.  The evidence received since the July 2006 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims for service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The July 2006 rating decision that denied service connection for posttraumatic depression is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the July 2006 rating decision is new and material, and the claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  However, in the decision below, the Board has reopened the claim for service connection for an acquired psychiatric disorder, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the appellant has resulted.  Therefore, a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The RO previously considered and denied the Veteran's claim for service connection for posttraumatic depression in a July 2006 rating decision.  In that decision, the RO noted that there were no complaints, symptoms, or treatment for depression in service and that chronic depression was not shown at the time of his discharge.  The RO also indicated that Veteran did not report for VA examinations and that the evidence of record did not relate his current depression to service.  In addition, the Veteran had not provided any details regarding an in-service stressor.  

The Veteran was notified of the July 2006 rating decision and of his appellate rights, but he did not appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no pertinent evidence submitted within one year of the decision. 38 C.F.R. § 3.156(b).  Therefore, the Board finds that the July 2006 rating decision is final.

The Veteran filed an application to reopen the claim for service connection in June 2008, and he submitted a letter regarding his claim in October 2008.  The RO denied the claim in an October 2008 rating decision because the Veteran did not submit new and material evidence.  

During the pendency of the Veteran's appeal, the Veteran submitted additional evidence.  The RO then issued a supplemental statement of the case (SSOC) in September 2012 and reopened the claim based upon that evidence.

Nevertheless, the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of how the RO ruled on the question of reopening. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, the Board is required by statute to review whether new and material evidence has been submitted to reopen the claim.  Thus, the Board has characterized the issue on appeal as whether the appellant has submitted new and material evidence to reopen the previously denied claim for service connection.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The evidence received since the final July 2006 rating decision includes VA medical records documenting a diagnosis of PTSD and records submitted by the Veteran's attorney regarding an explosion on a ship on which the Veteran served.  This evidence was not considered at the time of the July 2006 rating decision and relates to facts necessary to substantiate the claim.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for an acquired psychiatric disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of this claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.



REMAND

The claims file contains a copy of a Social Security Administration (SSA) determination to grant disability benefits to the Veteran.  The determination lists the primary diagnosis as an affective (mood) disorder and the secondary diagnosis as anxiety related disorders.  However, the medical records upon which that decision was based have not been obtained.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  Where there has been a determination that a veteran is entitled to SSA benefits, the records concerning that decision are often needed by VA for evaluation of pending claims and must be obtained. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, the AOJ should obtain and associate such records with the Veteran's claims file.

In a March 2011 VA Form 9, the Veteran's attorney also requested that relevant records regarding the July 1982 explosion aboard the USS Seattle.  Thus, on remand, the AOJ should attempt to obtain any additional records that may be relevant to the claimed stressor.  

The Board further finds that an additional VA examination and medical opinion are needed to clarify the Veteran's current diagnosis and the etiology of any and all current disorders.  As previously noted, there are various diagnoses of record.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any psychiatric disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding VA medical records.

2.  The AOJ should obtain a copy of the records upon which the SSA decision granting disability benefits was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.   The AOJ should request the Veteran's complete service personnel records from the National Personnel Records Center (NPRC) or any other appropriate location. If the records are unavailable from NPRC, the AOJ should contact the service department and the Veteran for any copies he has in his possession.   

4.  The AOJ should contact the National Archives and Records Administration (NARA) or any other appropriate entity and request copies of the deck logs or any other records pertaining to an explosion on the U.S.S. Seattle in July 1982.  

5.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any and all psychiatric disorders that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing, including PTSD sub scales.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, lay statements and assertions, prior VA examination reports, and information pertaining to the claimed in-service stressor.  

It should be noted that the Veteran and his representative have submitted evidence showing that there was an explosion on the USS Seattle in July 1982, which caused damage to the steering compartment and the enlisted dining facility.  The evidence does not reveal any injuries or casualties as a result of the explosion.  The ship was able to get underway less than 12 hours after the General Quarters alarm was first sounded.  The examiner should review any additional records obtained regarding this incident.  

The examiner should also note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  In so doing, the examiner should consider the diagnoses of record and the results of any testing performed.

For each disorder identified other than PTSD and a personality disorder, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury that occurred during service.

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

6.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2013). 

In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be noted if any notice that was sent was returned as undeliverable.

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC), and an appropriate period of time should be allowed for response.  This SSOC should set forth the provisions of the amended version of 38 C.F.R. § 3.304(f).
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


